DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s response filed 01/18/2022.
 Claims 1-20 are pending.
Claims 1-2, 5-10, and 15-17 have been amended.
Claims 2-3, 5-7, 9-10, and 16-17 are objected to. 
Claims 1, 4, 8, 11-15, and 18-20 are rejected. 
Response to Arguments
 Applicant’s arguments, see page 9 of Applicant’s Response filed 01/18/2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and they are persuasive. The 35 U.S.C. 112 rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections 
Claims 2-3, 5-7, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ifrach et al. (U.S. PG Pub. No. 20160148237; hereinafter "Ifrach") in view of Rana et al. (U.S. PG Pub. No. 20160055505; hereinafter "Rana") further in view of Sussman et al. (U.S. PG Pub. No. 20070055554; hereinafter "Sussman").
As per claim 1, Ifrach teaches:
A method, comprising:
Ifrach teaches a system and method for determining probability that time expiring inventory will be reserved. (Ifrach: abstract, paragraphs [0018-19])
receiving, by a computing system, a plurality of price changes for a first listing in an online marketplace;
 Ifrach teaches a computing system which may comprise a processor which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Ifrach: paragraphs [0020-34], Figs. 1-2) Ifrach teaches the training of a machine learning model receiving at the model in the computing system a set of varied pricing features for the listing. (Ifrach: paragraph [0064-68]) Ifrach further teaches that various price independent listing features may be received. (Ifrach: paragraphs [0052-56])
With respect to the following limitation:
 analyzing, by the computing system using a first trained machine learning model for predicting how a change in listing price effects a plurality of listing features, both price independent listing features and each of the plurality of price changes for the first listing to determine a predicted value for each of a prespecified price dependent listing feature for each of the plurality of price changes for the first listing;
 Ifrach teaches that the model may predict, via training through varied prices, how a change in listing price affects demand (a prespecified price dependent listing feature). Ifrach: paragraphs [0058-59, 63-68]) Ifrach further teaches that various price independent listing features may be received. (Ifrach: paragraphs [0052-56], Fig. 3B) Ifrach further teaches that the machine learning model may use price independent listing features in the form of the city in which the listing is located and whether the listing has a wi-fi router. (Ifrach: paragraphs [0050, 56, 64, 68-69, 83-90])
To the extent that Ifrach does not explicitly teach that a "plurality" of price dependent features is determined, Rana teaches this element. Rana teaches that given price adjustments may be entered into a Bayesian or Regression model, and the model may output demand for a given room on a given day as well as lost business information including number of searches for a room without bookings. (Rana: 
With respect to the following limitation:
 generating, by the computing system using the first trained machine learning model, the predicted value for each of the prespecified price dependent listing features for each of the plurality of price changes for the first listing, at least one of the prespecified price dependent listing features comprising an attribute of the first listing that is displayed on a client device of a user;
 Ifrach teaches that the demand model may predict a demand value for each of the specified iterated pricing changes (an attribute of the listing). (Ifrach: paragraphs [0063-68], Fig. 3B)
To be thorough, and to the extent that Ifrach in view of Rana further in view of Sussman does not explicitly teach that the price dependent listing feature may be displayed, Sussman teaches this element. Sussman teaches a graph of estimated demand vs. listing price which may be displayed to a user. (Sussman: paragraphs [0488-492], Fig. 25) It can be seen that each element is taught by either Ifrach in view of Rana, or by Sussman. Adding the display of the information taught by Sussman does not affect the normal functioning of the elements of the claim which are taught by Ifrach in view of Rana. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sussman with the teachings of Ifrach in view of Rana, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
and inputting, by the computing system, each of the plurality of price changes and associated predicted values for each prespecified price dependent listing feature as training data into a second machine learning model to generate a second trained machine learning model to predict a probability that a listing will be booked for a given date.
 Ifrach further teaches that the demand value may be input into a trained likelihood model which outputs a likelihood that a listing will be booked for a given date. (Ifrach: paragraphs [0061, 63-68], Fig. 3B) See also Rana paragraph [0033] indicating probabilities that a property may be booked. The motivation to combine Rana persists.
As per claim 4, Ifrach in view of Rana further in view of Sussman teaches all of the limitations of claim 1, as outlined above, and further teaches:
generating data for a demand curve for the first listing using a current listing price and each of the plurality of price changes and associated predicted values for each prespecified price dependent listing feature, the demand curve to illustrate the probability that the first listing will be booked for a given date for a plurality of price values;
Ifrach further teaches the generation of one or more demand curves using the generated data. (Ifrach: paragraphs [0101-106], Figs. 9A-9C) See also Rana paragraph [0033] indicating probabilities that a property may be booked. The motivation to combine Rana persists.
and generating the demand curve from generated data.
 Ifrach further teaches the generation of one or more demand curves using the generated data. (Ifrach: paragraphs [0101-106], Figs. 9A-9C) See also Rana paragraph [0033] indicating probabilities that a property may be booked. The motivation to combine Rana persists.
As per claim 8, Ifrach in view of Rana further in view of Sussman teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A server computer comprising:
Ifrach teaches a computing system which may comprise a processor which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Ifrach: paragraphs [0020-34], Figs. 1-2)
a memory that stores instructions;
Ifrach teaches a computing system which may comprise a processor which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Ifrach: paragraphs [0020-34], Figs. 1-2)
and one or more processors configured by the instructions to perform operations comprising:
 Ifrach teaches a computing system which may comprise a processor which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Ifrach: paragraphs [0020-34], Figs. 1-2)
As per claim 11, Ifrach in view of Rana further in view of Sussman teaches the limitations of this claim which are substantially identical to those of claim 4, and claim 11 is rejected for the same reasons as claim 4,as outlined above.  
As per claim 12, Ifrach in view of Rana further in view of Sussman teaches all of the limitations of claim 11, as outlined above, and further teaches:
generating a recommended price for a listing based on an optimal price indicated in the generated demand curve.
 Ifrach further teaches a recommended price 950 on the demand curve. (Ifrach: paragraph [0106], Figs. 9A-9C)
As per claim 13, Ifrach in view of Rana further in view of Sussman teaches all of the limitations of claim 8, as outlined above, and further teaches:
analyzing, using the second trained machine learning model, a listing price for the first listing, listing features for the first listing, and each of the plurality of price changes and associated predicted values for each prespecified price dependent listing feature;
Ifrach further teaches that the demand value, prices, and listing features may be input into a trained likelihood model which outputs a likelihood that a listing will be booked for a given date. (Ifrach: paragraphs [0061, 63-68], Fig. 3B)
and generating, using the second trained machine learning model, a probability that the first listing will be booked for the given date.
 Ifrach further teaches that the demand value, prices, and listing features may be input into a trained likelihood model which outputs a likelihood that a listing will be booked for a given date. (Ifrach: paragraphs [0061, 63-68], Fig. 3B) Ifrach further teaches that the demand value may be input into a trained likelihood model which outputs a likelihood that a listing will be booked for a given date. (Ifrach: paragraphs [0061, 63-68], Fig. 3B) See also Rana paragraph [0033] indicating probabilities that a property may be booked. The motivation to combine Rana persists.
As per claim 14, Ifrach in view of Rana further in view of Sussman teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein price dependent listing features comprise at least one of number of listing views, price discount, percentage of time a listing is occupied, a number of users that looked at a listing within a certain time period, a number of times users see a listing in a first results page for listings, click-through rates for active listings in the first results page, extra charges, and the percentage of time a listing is occupied of available dates for the listing.
 Rana teaches that given price adjustments may be entered into a Bayesian or Regression model, and the model may output demand for a given room on a given day as well as lost business information including number of searches for a room with and without bookings (a number of listing views). (Rana: paragraphs [0012, 19, 21, 25-28, 35-36]) The motivation to combine Rana persists.
As per claim 15, Ifrach in view of Rana further in view of Sussman teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device associated with a first data owner to perform operations comprising:
 Ifrach teaches a computing system which may comprise a processor which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Ifrach: paragraphs [0020-34], Figs. 1-2)
As per claims 18 and 19-20, Ifrach in view of Rana further in view of Sussman teaches the limitations of these claims which are substantially identical to those of claims 4, and 13-14, and claims 18 and 19-20 are rejected for the same reasons as claims 4, and 13-14, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628